Title: To Alexander Hamilton from William Colfax, 18 September 1799
From: Colfax, William
To: Hamilton, Alexander


          
            Sir,
            Pompton 18th Septr. 1799—
          
          A Short time after I had the pleasure to see you at N York, I was at Trenton—while there I called on the Secy at War and represented to him the situation I had pointed out in the lower Neighbourhood of Pompton, as a suitable place for the Troop’s Winter Quarter’s—We thought favorably of the place (especially as it would œconomise so much in the public expenditure’s) and recommended to me to have a survey made of the Land for your inspection—representing the situation, the soil, conveniences of wood & water—distance of transportation from Paterson Landing—the convenience of drawing the three regiments together at this spot—with an Estimate of the expences for the Land & materials &c. for the Troops during their Winter Quarter’s. In compliance with his request, I have caused a Map of the ground to be made—from an examination of which you will find, that the ground proposed to Hut on is high and dry—watered by natural springs and a main Branch of Pisiac River (called Paquanonk River) running along on the right of the first  Regiment within a biscuits throw—directly in rear of the other two Regts. is a running brook (its source a living spring, distant one mile) amply sufficient to supply the Troops with water from this time forth to next Harvest—In the rear of this brook is another Ridge of Land extending across the whole Lot, in the direction of North & South—where the whole Brigade may be Hutted in one line—with a westerly aspect, an amply supply of Timber with the brook, above described, at the foot of the ridge—here is no inconvenience for the Troop’s to encounter with, more than simply cutting a road thro’ the wood to the Main road, about a third of a Mile, & building a Causeway over the low ground, perhaps twenty paces—Here I might also observe that the ground is sufficiently elevated to keep the Cantoonment dry—with a few Stone on its surface, not more than will be wanted for the back’s of the Chimney’s.
          You will sir, recognize this situation on your first View of the map, from it’s Vicinity to Paterson & Colo. Dey’s, where Head Quarter’s was during the Revolutionary War—distant from Pompton plains Church two & half Miles—from the two Bridges, (the junction of the Counties of Morris, Essex & Bergen) three Miles—from Colo. Dey’s three & half Miles, from Paterson seven Miles—& from Paterson Landing fourteen Miles—permit me also to observe that this place will be very Central for the two Regiments—Smith’s & Ogden’s—the former by the route of Dobbs’ ferry & Paramus will only March 34 Miles—the other by Nash, Horse Neck, and two Bridges 26 Miles—The Pensylvania Regiment by the upper route, thro’ Flemington, Veil Town & Morristown will perform a march about the same distance as to Scotts Plain’s, by the lower Route. Pompton on the north—Pompton plains on the west—Packnack on the South—and Preakness on the East, are thick settled Neighbourhoods—from two to four miles distance—affording every article of comfort to the Officers that can be expected from a Country situation.
          Genl. Cummings, who viewed this ground in compy with Colo. Ogden was candid enough to declare on the spot, that he never saw better Timber for Hutting—& that the trifling expence of hauling part of the Timber from the low ground was all the objection that could be raised against it. On the whole I may say with safety, having (as I flatter myself) a competent knowledge of ground Eligable for these purposes—that this place embraces all the conveniencies that could be expected from wintering the Troops in Cantoonments—that the Country is extreemly healthy—affording every necessary Supply—that there will be a saving of some thousand dollars to the Government here—and that nothing will give a preference to Scotts Plains, but the particular convenience of some of the Officer’s, who have hardly had time to draw their mercantile & other buisiness to a close—with these observation’s—I am, very respectfully Yr. mo: Ob. Servt
          
            Wm. Colfax
          
          Major Genl. Hamilton—
        